 
TEREX CORPORATION


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 
 

--------------------------------------------------------------------------------

 

TEREX CORPORATION


AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


The purpose of this Amended and Restated Supplemental Executive Retirement Plan
(the "Plan"), which was originally effective as of October 1, 2002 (the
"Effective Date"), is to provide a further means whereby Terex Corporation (the
"Company") may afford financial security to a select group of executives of the
Company who render valuable services to the Company.  The Plan constitutes an
important contribution toward such executives' continued growth and success by
providing for additional future compensation so that such executives may be
retained and their productive efforts encouraged, all as provided herein.  The
Plan is intended to be an unfunded plan maintained for a "select group of
management or highly compensated employees" as defined in Sections 201(2),
301(a)(3), 401(a)(1) and 4021(b)(6) of the Employee Retirement Income Security
Act of 1974, as amended.  The Plan is hereby amended and restated, effective
January 1, 2005, to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code") and the regulations thereunder
("Section 409A").  The Plan is frozen as to new Participants effective December
31, 2008.


I


DEFINITIONS


1.           As used in the Plan, terms defined parenthetically immediately
after their use shall have the respective meanings provided by such definitions,
and the following words and phrases shall have the meanings specified below (in
either case, such terms shall apply equally to both the singular and plural
forms of the terms defined), unless a different meaning is plainly required by
the context:


Actuarial Equivalent.  "Actuarial Equivalent" means a benefit of equivalent
value to a benefit or benefits payable to a Participant hereunder, calculated in
accordance with (a) the "applicable mortality table", as defined in Section
417(e)(3) of the Code and (b) an interest rate of 8% compounded annually,
provided that for purposes of Section 3.3(b) the interest rate shall be the
applicable federal mid-term rate under Section 1274(d) of the Code on the
Benefit Commencement Date.


Beneficiary.  "Beneficiary" shall mean the person or persons designated by a
Participant pursuant to Section 8.1 to receive the benefits to which a
Participant is entitled upon the death of the Participant or, upon the death of
such designated person or persons, the estate of a Participant.


 
1

--------------------------------------------------------------------------------

 


Benefit Commencement Date.  "Benefit Commencement Date" means the date a
Participant receives or first begins to receive payment of benefits under the
Plan, as applicable.


Board.  "Board" means the Board of Directors of the Company.


Cause.  "Cause" shall have the definition set forth in the Participant's
employment agreement with the Company, or, absent an employment agreement
defining Cause, Cause shall mean the Participant’s (i) continuing and material
failure to fulfill his or her employment obligations or willful misconduct or
gross neglect in the performance of his or her duties as an officer or employee
of the Company, (ii) commission of fraud, misappropriation or embezzlement in
the performance of his or her duties as an officer or employee of the Company or
(iii) conviction of a felony, which, as determined in good faith by the Board,
constitutes a crime that may result in material harm to the Company.


Change of Control.  "Change of Control" means (i) the consummation of an
acquisition by any person (as such term is defined in Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended) or group (as described in
regulations under Section 409A of the Code) of 40 percent or more of the
combined voting power of the Company’s then outstanding securities; (ii) a
change in the composition of the Board occurring within any twelve-month period,
as a result of which fewer than a majority of the directors are Incumbent
Directors ("Incumbent Directors" shall mean directors who either (A) are members
of the Board as of the Effective Date or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination, but shall not
include an individual not otherwise an Incumbent Director whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Board); or (iii) the consummation of (A) a
complete liquidation or dissolution of the Company or (B) a merger or
consolidation with the Company or in which securities of the Company are issued
or the sale of all or substantially all of the Company’s assets (collectively, a
"Business Combination") other than a Business Combination immediately after
which (x) the stockholders of the Company immediately before the Business
Combination beneficially own, directly or indirectly, more than 80 percent of
the combined voting power of the voting securities of the corporation or other
business entity resulting from the Business Combination (which in the case of a
sale of substantially all of the Company's assets means the corporation or other
business entity acquiring such assets) (the "Resulting Corporation"), (y) at
least a majority of the Board of directors of the Resulting Corporation or the
direct or indirect parent corporation of the Resulting Corporation are Incumbent
Directors and (z) no individual, entity or group (excluding the Resulting
Corporation or any employee benefit plan of the Resulting Corporation)
beneficially owns, directly or indirectly, 20 percent or more of the combined
voting power of the securities of the Resulting Corporation, who did not own
such securities immediately before the Business Combination; provided that, in
any case, the event constitutes a "change in the ownership or effective control"
of the Company or a "change in the ownership of a substantial portion of the
assets" of the Company, in each case, within the meaning of Section 409A.

 
2

--------------------------------------------------------------------------------

 


Committee.  The "Committee" shall mean the Compensation Committee of the Board.


Compensation.  "Compensation" means, for any calendar year, the sum of a
Participant's base salary and annual cash bonus earned during such calendar year
(including any base salary or bonus amounts deferred at the direction of the
Participant).


Disability.  A Participant will be considered to have a "Disability" if the
Participant is unable to engage in any substantial gainful activity by reason of
a medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than 12
months.  "Disabled" shall refer to a Participant who has been determined to have
a Disability.


Early Retirement.  "Early Retirement" means the Termination of Employment on or
after his or her Early Retirement Date and prior to his or her Normal Retirement
Date.


Early Retirement Age.  "Early Retirement Age" means the date on which a
Participant attains age 55.


Early Retirement Benefit.  "Early Retirement Benefit" means a benefit calculated
under Section 3.2(b).


Early Retirement Date.  "Early Retirement Date" shall be the first day of the
month next following the attainment by a Participant of Early Retirement Age.


Employment.  "Employment" refers to full-time or substantially full-time
employment by the Company or any of its subsidiaries.


Final Average Compensation.  "Final Average Compensation" is an amount equal to
a Participant's average Compensation during his or her final 5 Years of Service.

 
3

--------------------------------------------------------------------------------

 


Good Reason.  "Good Reason" shall have the definition set forth in the
Participant's employment agreement with the Company, or, absent an employment
agreement defining Good Reason, Good Reason shall mean the occurrence of one or
more of the following, without the Participant's prior written consent:  (i) a
material change, adverse to the Participant, in his or her position, title or
office, status, rank, nature of responsibilities or authority within the
Company, except in connection with termination of his or her employment for
Cause or Disability or as a result of action by the Participant, (ii) assignment
of duties to the Participant that are materially inconsistent with and adverse
to his or her duties, status, rank, responsibilities or authority, (iii)
decrease in the Participant's base salary, annual bonus opportunity or benefits
(other than any such decrease applicable to executives of the Company
generally), and (iv) relocation of the Participant's principal place of business
to a location more than 50 miles from its location on the date when he or she
first became a Participant.


Normal Form.  "Normal Form" means a monthly benefit payable in the form of a
single life annuity for the life of Participant with payment guaranteed for 120
months.


Normal Retirement Age.  "Normal Retirement Age" means the earlier of a
Participant's attainment of age 65 or the date on which the sum of his or her
age and Years of Service equals 90.


Normal Retirement Benefit.  "Normal Retirement Benefit" means a benefit
calculated under Section 3.2(a).


Normal Retirement Date.  "Normal Retirement Date" shall be the first day of the
month next following the attainment by a Participant of Normal Retirement Age.


Participant.  A "Participant" is any senior officer or other key employee of the
Company who has become a participant in the Plan pursuant to Article II.


Participant Notice.  "Participant Notice" means the written notice that shall be
provided by the Company to a Participant notifying him or her of his or her
participation in the Plan and specifying any special terms or conditions
applicable to such Participant's participation in the Plan.
 
Primary Insurance Amount.  "Primary Insurance Amount" means the primary
insurance amount payable on a monthly basis to the Participant on his or her
Normal Retirement Date (excluding any benefit payable on behalf of a spouse or
other dependent) as provided under the Federal Social Security Act or any other
similar applicable national benefit program as in effect on such date.  The
Primary Insurance Amount shall be determined on the following assumptions,
notwithstanding facts to the contrary:


(1)           The Participant's salary history shall begin with calendar year
1951 or the calendar year he or she attains age 22, whichever is later, and end
with the calendar year preceding the calendar year in which occurs the later of
his or her Benefit Commencement Date or his or her Normal Retirement Date
(including years when he or she was not employed by the Company) (the "Salary
History Period").


 
4

--------------------------------------------------------------------------------

 

(2)           The Participant will be deemed to have earned wages in excess of
the Social Security Act wage base during each year of the Salary History Period.


(3)           The Participant will be deemed to have been employed in the United
States during each year of the Salary History Period.


(4)           The Participant's Primary Insurance Amount under the Social
Security Act will commence payment with the month in which the Participant
attains his or her Normal Retirement Date or if his or her Termination of
Employment occurs thereafter, the month in which occurs his or her Termination
of Employment.


In the case of any Participant who may be entitled to government provided
retirement benefits payable by a government or a government sponsored retirement
program other than the United States, such benefits shall be included in the
Participant's Primary Insurance Amount and shall be calculated on a basis and
using assumptions that are comparable to the foregoing.


Supplemental Retirement Benefit.  "Supplemental Retirement Benefit" means for
any Participant a benefit payable in the Normal Form, commencing on the
Participant's Normal Retirement Date or, if later, the date on which his or her
Termination of Employment occurs, and equal to the excess of (a) one-twelfth of
the product of 2% times the Participant's Years of Service (not to exceed 20)
times the Participant's Final Average Compensation over (b) an amount payable in
the Normal Form equal to the Actuarial Equivalent of the sum of the following
amounts:  (i) 50% of the Participant's Primary Insurance Amount and (ii) the
Participant's accrued benefit under any other qualified (under Section 401(a) of
the Code) defined benefit pension plan maintained by the Company or any of its
subsidiaries.


Termination of Employment.  "Termination of Employment" means the ceasing of the
Participant's Employment for any reason whatsoever, whether voluntarily or
involuntarily.


Years of Service.  "Years of Service" shall mean the calendar years during which
a Participant was employed by the Company (or any company acquired by the
Company or any of its subsidiaries), commencing with the calendar year
commencing on the January 1 nearest his or her date of hire and ending with the
calendar year in which his or her Termination of Employment occurs, if such
Termination of Employment occurs after the June 30th of that year, or the prior
calendar year if such Termination of Employment occurs prior to the July 1st of
the year in which such Termination of Employment occurs.  The Committee may, in
the Participant Notice or at any time thereafter, provide a Participant with
credit for additional Years of Service in respect of periods for which he or she
would not otherwise receive credit under the previous sentence.


 
5

--------------------------------------------------------------------------------

 

II
 
ELIGIBILITY AND PARTICIPATION


2.1           Eligibility.  Any senior officer or other key employee of the
Company shall be eligible to participate in the Plan.


2.2           Participation.  An eligible officer or key employee shall become a
Participant in the Plan upon approval by the Committee and notification by
Company's Chief Executive Officer that he or she has been selected to
participate in the Plan.  The effective date of a Participant's participation in
the Plan shall be the date he or she receives the Participant Notice or such
other date as may be determined by the Committee and as set forth in the
Participant Notice.  Notwithstanding the above to the contrary, no senior
officer or other employee of the Company shall be selected to participate in the
Plan after December 31, 2008.


2.3           Terms and Conditions of Participants.  Unless specified by the
Committee in the Participant Notice, a Participant's participation in the Plan
shall be as set forth in the terms of the Plan.  The Committee may determine in
the case of any Participant that the terms and conditions of his or her
participation in the Plan shall be different than those set forth in the Plan
(e.g., additional Years of Service); provided that such determination shall be
made and applied in a manner that complies with Section 409A of the
Code.  However, unless set forth in the Participant Notice, no special terms and
conditions applicable to any Participant shall be less favorable to the
Participant than those provided for by the terms of the Plan.


2.4           Cessation of Participation.  An individual shall cease to be a
Participant in the Plan once he or she has received from the Company all
benefits to which he or she is entitled under the Plan.

 
6

--------------------------------------------------------------------------------

 


III


RETIREMENT BENEFITS


3.1           Vesting and Timing of Retirement Benefit.  A Participant will vest
in his or her right to receive a benefit under this Plan on the earlier of (a)
the Participant’s attainment of Normal Retirement Age during Employment and (b)
the date on which the Participant has completed ten Years of Service (such
earlier date, the “Vesting Date”).  Except as provided in Section 3.3(b) or
Article IV, a Participant will be entitled to commence receiving a benefit under
this Plan, to the extent vested, on the Participant’s Benefit Commencement Date,
which shall be the later of (i) the first day of the month next following the
Participant’s Termination of Employment and (ii) the Participant’s Early
Retirement Date.


3.2           Amount of Retirement Benefit.  Except as provided in Section 3.4
or Article IV,


(a)           in the event that a Participant's Termination of Employment occurs
on or after the Participant’s Normal Retirement Age, the Participant shall be
entitled to receive a benefit payable in the Normal Form in an amount that is
equal to the Participant's Supplemental Retirement Benefit.


(b)           in the event that a Participant’s Termination of Employment occurs
(i) prior to his or her Normal Retirement Age and (ii) after the date on which
the Participant has completed ten Years of Service, the Participant shall be
entitled to receive a benefit payable in the Normal Form in an amount that is
equal to the Actuarial Equivalent of the Participant’s accrued Supplemental
Retirement Benefit, determined as of his or her Benefit Commencement Date.


3.3           Termination Without Cause or for Good Reason.  In the event of a
Participant's Termination of Employment by the Company without Cause or by the
Participant for Good Reason,


(a)              except as provided in Section 3.3(b), if such Termination of
Employment occurs prior to the Participant's Vesting Date, the Participant shall
nevertheless be entitled to receive a benefit pursuant to Section 3.2 based on
the Participant’s actual number of Years of Service.  The amount of such benefit
shall be determined in accordance with Section 3.2(a) or (b), as the case may
be, as of his or her Benefit Commencement Date (determined in accordance with
Section 3.1) based on the Participant's Supplemental Retirement Benefit; and

 
7

--------------------------------------------------------------------------------

 


(b)              if such Termination of Employment occurs within two years
following a Change in Control, the Company shall pay to the Participant within
30 days after his or her Termination of Employment, a cash lump sum equal to the
Actuarial Equivalent of his or her Supplemental Retirement Benefit.


3.4      Termination for Cause.


(a)     A Participant whose Employment is terminated by the Company shall not be
entitled to receive any benefit under the Plan if


(i)           such Participant’s Employment is terminated by the Company for
Cause prior to the Participant’s Vesting Date; or


(ii)           such Participant’s Employment is terminated by the Company for
one of the reasons specified in clauses (ii) or (iii) of the definition of Cause
after the Participant’s Vesting Date.


(b)     A Participant whose Employment is terminated by the Company for the
reason specified in clause (i) of the definition of Cause after the
Participant’s Vesting Date shall continue to be entitled to receive benefits in
accordance with Sections 3.1 and 3.2 of the Plan.


3.5           Disability.  If a Participant becomes Disabled and experiences a
Termination of Employment after his or her Vesting Date, Sections 3.1 and 3.2
will govern the timing and amount of the Participant’s benefit hereunder.
Notwithstanding any other provision of the Plan to the contrary, a Participant
who becomes Disabled and experiences a Termination of Employment prior to the
Participant’s Vesting Date shall:


(a)     be considered to be a Participant in the Employment of the Company, for
purposes of determining the amount of such Participant’s Supplemental Retirement
Benefit (based on the assumption that his or her Compensation, as of the date
his or her Disability commenced, continued at the same rate), until the date
that is the earliest of (i) five years from the date such Participant becomes
Disabled, (ii) the date on which the Participant has completed ten Years of
Service, or (iii) the Participant's Normal Retirement Age;


(b)     become immediately vested in the right to receive a benefit under this
Plan effective as of the Participant’s Termination of Employment; and


(c)     be entitled to receive a benefit commencing at the time provided in
Section 3.1.

 
8

--------------------------------------------------------------------------------

 


In the event a Participant becomes Disabled prior to his Benefit Commencement
Date, the monthly Supplemental Retirement Benefit payable to the Participant for
any month shall be in an amount provided pursuant to Section 3.2(b) less the
amount of any long-term disability benefit received by the Participant for that
month under any long-term disability insurance policy maintained by or through
the Company or any of its subsidiaries through the Participant’s Normal
Retirement Date.
 
3.6           Failure to Vest.  Upon any Termination of Employment prior to the
Participant’s Vesting Date, other than by reason of the Participant’s death or a
Termination of Employment described in Section 3.2, 3.3 or 3.5, he or she shall
not be entitled to receive any benefit under the Plan.


3.7           Alternative Form of Benefit.  In lieu of receiving his or her
benefit under Section 3.2, 3.3(a) or 3.5 in the Normal Form, a Participant may
elect to receive his or her benefit as a reduced monthly benefit in the form of
a joint and 50% survivor annuity (the "Alternative Form").  The Alternative Form
shall be payable for the life of the Participant and if the Participant's spouse
(or other Beneficiary approved by the Committee) on his or her Benefit
Commencement Date survives the Participant, the surviving spouse (or other
Beneficiary, if applicable) will receive for the remainder of his or her life, a
monthly amount equal to 50% of the monthly amount that was being paid to the
Participant.  The Alternative Form shall be the Actuarial Equivalent of the
Normal Form.  To receive the Alternative Form, a Participant must file a written
election with the Committee at least 90 days before the Benefit Commencement
Date. An election to receive the Alternative Form shall be irrevocable; provided
that if the Participant's spouse (or other Beneficiary, if applicable) dies
after the election is made and before the Benefit Commencement Date and no new
Beneficiary is named, the benefit, if any, shall be paid in the Normal Form; and
provided further, that if the Participant dies after the election is made and
before the Benefit Commencement Date the election shall be null and void and
Article IV shall apply.


IV


DEATH BENEFITS


4.1         Death Before Early Retirement Age but After Vesting Date.  If a
Participant dies prior to his or her Early Retirement Age but after his or her
Vesting Date, his or her Beneficiary shall be entitled to receive payments
monthly for 120 months, commencing on what would have been the Participant’s
Early Retirement Date, equal to the Actuarial Equivalent of the benefit that the
Participant would have received in the Normal Form on that date.

 
9

--------------------------------------------------------------------------------

 

4.2           Death After Early Retirement Age and Vesting Date But Before
Benefit Commencement Date.  If a Participant dies after his or her Early
Retirement Age and Vesting Date but, in any case, before such Participant’s
Benefit Commencement Date, his or her Beneficiary shall be entitled to receive
payments monthly for 120 months, commencing on the first day of the month
immediately succeeding the date of death of the Participant equal to the
Actuarial Equivalent of the Normal Form of benefit that the Participant had
accrued at that date.


4.3           Death After Benefit Commencement Date.  If a Participant dies
after his or her Benefit Commencement Date and before he or she has received 120
monthly payments, his or her Beneficiary will continue to receive the monthly
benefit to which the Participant was entitled until a total of 120 monthly
payments have been made; provided, however, that if the Participant elected to
receive the Alternative Form, no death benefit will be payable under the Plan
unless the Participant is survived by his or her spouse (determined as of the
Benefit Commencement Date) or Beneficiary, as applicable, in which event his or
her spouse or Beneficiary, as applicable, will be entitled to receive the
benefit provided in Section 3.7.


4.4             Death Before Vesting.  If a Participant dies before his or her
Vesting Date, no benefit shall be payable under the Plan in respect of the
Participant.


V
 
PAYMENT
 
5.1                Commencement of Payments.  Payment or commencement of
payments under this Plan shall be made or begin as promptly as practicable
following the occurrence of an event or the satisfaction of all conditions which
entitles a Participant (or a Beneficiary) to payment or payments under this Plan
as described in Articles III and IV.  Notwithstanding the foregoing,
distribution of a benefit payable under Article III by reason of the Termination
of Employment of a "Key Employee" (as defined below), shall not be made before
six months after such Termination of Employment or the Participant’s death, if
earlier.  At the end of such six-month period, all payments that would have been
made but for the prior sentence shall be paid in a lump sum on the first day of
the seventh month following such Participant’s Termination of Employment,
without interest, and remaining payments, if any, shall commence in accordance
with the applicable payment schedule under Article III hereof.  "Key Employee"
shall mean a Participant who is treated as a "specified employee" under Section
409A(a)(2)(B)(i) of the Code, i.e., a key employee of the Company (as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof). The
Committee shall determine which employees shall be deemed Key Employees using
December 31st as an identification date.

 
10

--------------------------------------------------------------------------------

 

5.2                Withholding.  To the extent required by the law in effect at
the time payments are made, the Company shall withhold from payments made
hereunder any taxes required to be withheld by the Federal or any state or local
government.  If the Company is required to withhold employment or other taxes
prior to the payment of benefits under the Plan, the Company shall make
appropriate arrangements with the Participant with respect to such withholding.


5.3                Acceleration of Payments.  Notwithstanding any provision of
this Plan to the contrary, the Company may, in its discretion, accelerate the
payment of all or any portion of a Participant’s benefits under this Plan, but
only to the extent permitted under any applicable exception to the prohibition
on acceleration of payments under Treasury Regulation Section 1.409A-3(j)(4),
subsections (ii) through (xiv) (for example, in accordance with a domestic
relations order, for payments less than $15,500 (indexed), for the payment of
certain employment, state, local or foreign taxes or taxes imposed under Section
409A of the Code, cancellation of deferrals due to an unforeseeable hardship or
disability, plan termination and liquidation, to satisfy certain debts of the
Participant to the Company or in settlement of certain bona fide disputes).


5.4                Transition Election – Deferred Compensation
Plan.  Notwithstanding any provision of this Plan to the contrary, a Participant
may elect, on or before December 31, 2008, to have his benefit under this Plan
(a) converted to a lump sum amount, based on the Actuarial Equivalent of his
benefit as of December 31, 2008, and (b) distributed pursuant to the terms of
the Terex Corporation 2005 Deferred Compensation Plan, provided that any such
election shall not operate to (i) accelerate the distribution of benefits into
2008 or (ii) defer the distribution of benefits otherwise payable in 2008 to a
subsequent year. With respect to any Participant who makes such an election,
effective January 1, 2009, the Participant shall not be entitled to any benefits
under this Plan and the Company shall have no liability to the Participant for
any benefits under this Plan.


VI


ADMINISTRATION


6.1                Administration of Plan.  The Committee shall administer the
Plan and interpret, construe and apply its provisions in accordance with its
terms.  The Committee shall establish, adopt or revise such rules and
regulations as it may deem necessary or advisable for the administration of the
Plan, including, but not limited to, such additional terms and conditions with
respect to a Participant as the Committee, in its sole discretion, may deem
necessary or advisable.  All decisions of the Committee shall be by vote of a
majority of its members or written consent of all of its members and shall be
final, binding and conclusive on all persons.  Members of the Committee shall be
eligible to participate in the Plan while serving as a member of the Committee,
but a member of the Committee shall not vote or act upon any matter which
relates solely to such member as a Participant.

 
11

--------------------------------------------------------------------------------

 


6.2                Indemnification of Committee Members.  The Company shall
indemnify and hold harmless each member of the Committee from any and all
claims, loss, damages, expenses (including reasonable counsel fees approved by
the Company), and liability (including any reasonable amounts paid in settlement
with the Company's approval), arising from any act or omission of such member,
except when the same is judicially determined to be due to the willful
misconduct of such member.


6.3                Claims Procedure.


(a)           Claims for Benefits.  If any person or the authorized
representative of the person believes that the person is being denied benefits
to which he or she is entitled hereunder, the person or his or her
representative (the "Claimant") may file a written claim for such benefits with
the Company.  If such claim relates to the contents of a notice received by the
Claimant, the claim must be made within 60 days after such notice was received
by the Claimant.  All other claims must be made within 180 days of the date on
which the event that caused the claim to arise occurred.  Such claims should be
sent to the following address:


Terex Corporation
Human Resources Department
200 Nyala Farm Road
Westport, Connecticut  06880


The written claim must state: (i) the reason for making the claim; (ii) the
facts supporting the claim; (iii) the amount claimed; and (iv) the Claimant’s
name and address.


(b)           Notice of Determination.  If a claim is wholly or partially
denied, the Company will issue a determination in writing within a reasonable
period of time, but no later than 90 days after receipt of the claim.  If
special circumstances justify extending the period up to an additional 90 days,
the Claimant will be given written notice of this extension within the initial
90-day period and the notice will explain the special circumstances and the date
a decision is expected.  A notice of adverse determination will be written in a
manner calculated to be understood by the Claimant and will contain: (i) the
specific reason or reasons for the adverse determination; (ii) reference to the
specific Plan provisions on which the determination is based; (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim, along with an explanation of why this material or
information is necessary; (iv) a description of the Plan’s review procedures and
time limits applicable to these procedures; and (v) a statement of the
Claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination on review.

 
12

--------------------------------------------------------------------------------

 


(c)           Appeal of Adverse Determination.  A Claimant may appeal an adverse
determination to the committee designated by the Board to determine such appeals
(the "Appeals Committee"), and receive a full and fair review of the claim and
adverse determination.  The Claimant’s appeal must be written and filed within
60 days of the Claimant’s receipt of the notification of adverse
determination.  The written request for appeal should contain: (i) a statement
of the ground on which the appeal is based; (ii) reference to the applicable
provisions of the Plan; (iii) the reason or argument why the Claimant believes
the claim should be granted and evidence supporting each reason or argument; and
(iv) any other relevant documents or comments that the Claimant wishes to
include. The Appeals Committee will provide the Claimant the opportunity to
submit written comments, documents, records and other information relating to
the claim, and the Appeals Committee will take such information into account
during the appeal without regard to whether such information was submitted or
considered in the initial determination.  The Claimant will be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim.


(d)           Decision.  The Appeals Committee will deliver to the Claimant an
electronic or written decision on the appeal within a reasonable period, but no
later than 60 days after the receipt of the Claimant’s request for the review,
unless special circumstances exist that justify extending this period up to an
additional 60 days.  If the period is extended, the Claimant will be given
written notice of this extension during the initial 60-day period, and the
notice will set forth the special circumstances requiring an extension and the
date a decision is expected.  A notice of adverse determination on appeal will
be written in a manner calculated to be understood by the Claimant and will
contain: (i) the specific reason or reasons for the adverse determination; (ii)
references to the specific Plan provisions on which the determination is based;
(iii)a statement that the Claimant may receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits; and (iv) a statement
of the Claimant’s right to bring a civil action under ERISA Section 502(a).


(e)           Standard of Review.  A claimant must pursue the claim and appeal
rights described above before seeking any other legal recourse regarding claims
for benefits.  Any further review, judicial or otherwise, of the Company’s
decision on the claim will be limited to whether, in the particular instance,
the Company abused its discretion.  In no event will any further review,
judicial or otherwise, be on a de novo basis, because the Company has
discretionary authority to determine eligibility for benefits under the Plan and
to construe and interpret the terms of the Plan.

 
13

--------------------------------------------------------------------------------

 

VII


AMENDMENT OR TERMINATION


7.1                Company's Right to Amend or Terminate.  The Company reserves
the sole right to terminate the Plan at any time.  Each Participant shall be
fully vested in his or her Supplemental Retirement Benefit upon a termination of
the Plan.  The Company further reserves the right in its sole discretion to
amend the Plan in any respect, provided, however, that no such amendment (i)
that adversely affects a Participant's rights with respect to benefits
theretofore accrued by the Participant shall be effective unless the Participant
consents to such amendment in writing and (ii) shall effect the timing or form
of the distribution of a benefit hereunder in a manner that would violate
Section 409A of the Code.  Notwithstanding the foregoing, the Plan may not be
amended or terminated prior to a Change in Control if such amendment or
termination is effected (a) at the request of any third party who has indicated
an intent or taken steps to effectuate a Change of Control, or (b) otherwise in
connection with or in anticipation of a Change in Control.  A Participant’s
entire benefit shall be distributed to the Participant (or Beneficiary)
following termination of the Plan in such form and on the earliest date
permitted under Section 409A.


7.2                Procedure for Amendment or Termination.  Subject to the
provisions of Section 7.1, the Plan may be amended or terminated at any time by
action of the Board of Directors.


VIII


MISCELLANEOUS


8.1                Beneficiaries.  Each Participant shall have the right, by
giving written notice to the Committee on such form as the Committee shall
adopt, to designate a Beneficiary or Beneficiaries to receive payments which
become available under the Plan should the Participant die.  A Beneficiary who
becomes entitled to receive benefits pursuant to Section 4.2 or 4.3 (an "Initial
Beneficiary") shall have the right, by giving written notice to the Committee on
such form as the Committee shall prescribe, to designate a Beneficiary to
receive any benefits payable under the Plan should the Initial Beneficiary
die.  A Participant or a Beneficiary, as the case may be, may change the
designated Beneficiary by filing a new beneficiary designation form with the
Committee, which change shall become effective upon receipt by the
Committee.  If a Participant or a Beneficiary, as the case may be, dies and has
not designated a Beneficiary, the estate of the deceased Participant or
Beneficiary, as the case may be, shall be deemed to be the Beneficiary.

 
14

--------------------------------------------------------------------------------

 


8.2                No Right to Company Assets.  Neither a Participant nor any
other person shall acquire by reason of the Plan any right in or title to any
assets, funds or property of the Company whatsoever including, without limiting
the generality of the foregoing, any specific funds or assets which the Company,
in its sole discretion, may set aside in anticipation of a liability hereunder,
nor in or to any policy or policies of insurance on the life of a Participant
owned by the Company.  No trust shall be deemed to be created by the execution
or adoption of this Plan, and any benefits which become payable hereunder shall
be paid from the general assets of the Company.  The Company may establish a
trust pursuant to a trust agreement and make contributions thereto for the
purpose of paying benefits hereunder; provided, however, that the establishment
of or contributions to such trust shall not affect the status of the Plan as an
unfunded plan maintained for the purpose of providing deferred compensation for
a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974, as amended.  A
Participant shall have only a contractual right to the amounts, if any, payable
hereunder unsecured by any assets of the Company.


8.3                No Employment Rights.  Nothing herein shall constitute a
contract of continuing employment or in any manner obligate the Company to
continue the service of a Participant, or obligate a Participant to continue in
the service of the Company, and nothing herein shall be construed as fixing or
regulating the compensation paid to a Participant.


8.4                Nonassignability.  Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of any
Participant's or any other person's bankruptcy or insolvency.  Notwithstanding
the foregoing, all or a portion of a Participant’s benefit under the Plan may be
paid to another person as specified in a domestic relations order that the
Company determines is a "domestic relations order" as defined in Code section
414(p)(1)(B).

 
15

--------------------------------------------------------------------------------

 


8.5                Protective Provisions.  The Participant and any Beneficiary
who may become entitled to receive benefits under the Plan will cooperate with
the Company by furnishing any and all information requested by the Company in
order to facilitate the payment of benefits hereunder, taking such physical
examinations as the Company may deem necessary and taking such other action as
may be requested by the Company.  If a Participant or Beneficiary refuses so to
cooperate, the Company shall have no further obligation to the Participant or
Beneficiary under the Plan.


8.6                Offset.  If at the time payments or installments of payments
are to be made hereunder a Participant or his or her surviving spouse is
indebted to the Company, then the payments remaining to be made to the
Participant or his or her surviving spouse or both may, at the discretion of the
Board of Directors, be reduced by the amount of such indebtedness; provided,
however, that an election by the Board of Directors not to reduce any such
payment or payments shall not constitute a waiver of the Company's claim for
such indebtedness.


8.7                Infancy or Incompetence.  If the Committee determines that
any person entitled to payments under the Plan is an infant or incompetent by
reason of physical or mental disability, it may cause all payments thereafter
becoming due to such person to be made to any other person for such person's
benefit in accordance with applicable law, without responsibility for
application of amounts so paid.  Payments made pursuant to this provision shall
completely discharge the Plan, the Company and the Committee (if any).


8.8                Forfeiture of Payments.  If the Company is unable to make
payment to any Participant or other person to whom a payment is due under the
Plan because it cannot ascertain the identity or whereabouts of such Participant
or other person after reasonable efforts have been made to identify or locate
such person (including a notice of the payment so due mailed to the last known
address of such Participant or other person as shown on the records of the
Company), such payment and all subsequent payments otherwise due to such
Participant or other person shall be forfeited twenty-four (24) months after the
date such payment first became due; provided, however, that such payment and any
subsequent payments shall be reinstated retroactively, no later than sixty (60)
days after the date on which the Participant or person is identified or located.


8.9                Gender and Number.  Wherever appropriate herein, the
masculine may mean the feminine and the singular may mean the plural or vice
versa.


8.10              Notice.  Any notice required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the principal office of the Company,
directed to the attention of the Secretary of the Committee.  Such notice shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark or on the receipt for registration or
certification.

 
16

--------------------------------------------------------------------------------

 


8.11              Validity.  In the event any provision of this Plan is held
invalid, void or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provision of this Plan.


8.12              Applicable Law.  This Plan shall be governed and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
law principles, except to the extent preempted by federal law.

 
17

--------------------------------------------------------------------------------

 